DETAILED ACTION
Claims 1-9, 12-16, 31-34, and 36-45 are pending. Claims 11, 12, 17-30, 35 and 46 are canceled. A complete action on the merits of claims 1-9, 12-16, 31-34, and 36-45 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-9, 13-16, 31-33, 37-44 & 46 are rejected under 35 U.S.C. 103 as being unpatentable over Krusor et al. (hereinafter ‘Krusor’, U.S. PGPub. No. 2014/0051962) and further in view of Freeman et al. (hereinafter ‘Freeman’, U.S. PGPub. No. 2016/0059023).
In regard to independent claim 1 and dependent claims 6, 8 & 13-16, Krusor discloses a system for detecting contact between an electrode and a skin of a patient, the system comprising: an electrode assembly (electrodes 104/108 in Fig. 1; specific details of the electrode is shown in Fig. 4) comprising at least one electrode configured to be disposed substantially proximate to the patient’s skin (see Fig. 1) and configured to at least one of sense an electrocardiogram (ECG) signal of the patient and provide one or more therapeutic pulses to the patient ([0035], [0044]: electrode can be used for defibrillation and ECG monitoring, thus meeting claim 6); one or more sensors disposed on the electrode assembly and isolated from the at least one electrode (contact detector 444 as shown in the lower surface of the electrode (410) in Fig. 4; the detector 444 is necessarily electrically isolated from the electrode 424 to operate as intended, detect electrical property of the impedance or generate electrical current or voltage; otherwise, it would be shorted with the rest of the conductive layer), the one or more sensors configured to measure one or more properties to determine contact between the electrode and the patient’s skin ([0064]-[0068]: contact detector is a temperature sensor, a capacitive sensor, an optical sensor and an impedance sensor, thus meeting claims 8, 13 & 14; [0065]: the use of more than one type of sensor or detection techniques to determine the contact between the electrode and the patient’s skin, thus meeting claims 15 & 16); and a controller configured to receive data representing the measured one or more properties and determine, based at least in part on the received data, whether the electrode is in contact with the patient ([0119], [0087], [0090]: host device such as 800  comprises a processor 830 in Fig. 8 that detects electrode and skin contact). 
However, Krusor does not disclose that the controller is further configured to model an electrical circuit representative an interface between one or more sensing locations and patient’s skin based at least upon the measured impedance level as claimed.
Freeman teaches a system comprising a processor configured to receive data representing the measured impedance from a sensor indicating electrode skin contact ([0009], [0021]-[0023]: a computing device comprising a processor configured to execute instructions to determine impedance). Freeman further discloses that the controller is configured to: 
determine baseline patient impedance information for the patient at an initial time period ([0020]-[0021], [0121]-[0123]: initial impedance measurement, ‘baseline’ impedance measurement that is used to determine initial appropriate stored circuit model for the estimates of elements of the electrode-electrolyte-skin interface), the baseline patient impedance being determined based upon a set voltage and measured current transmitted by the at least one electrode to the patient and received by at least one of the one or more sensors ([0109]: an alternating electrical signal is provided to a patient through at least a pair of electrodes. The alternating electrical signal (e.g. a current signal & a voltage signal) is used to obtain impedance signal); 
receive data representing the measured patient impedance from the one or more sensors ([0018],[0020]-[0021], [0121]-[0123]: real and complex impedance values are computed based upon the initial impedance measurement by the processor) 
store a model electric circuit representative of an interface between the electrode and the patient’s skin based upon the received data wherein at least one input to the model comprises at least a portion of the data representing the patient impedance ([0007]-[0008], [0121]-[0123] & Figs. 16B and 16D, storing updated circuit model representing the electrodes in contact with a patient skin based upon the initial real and complex impedance values determined by the initial impedance measurement), the model electric circuit comprising:
a reactive portion and a resistive portion ([0057] & [0067]-[0068] and Figs. 16B & 16D: the structure and components of the circuit model of electrodes in contact with a patient is shown. The model inherently comprises a reactive portion and a resistive portion. Note that reactive component models capacitive and inductive properties while resistive component models the resistive properties of the interface between the electrode and the patient’s skin),
adjust one or more of the reactive portion of the model electric circuit or the resistive portion of the model electric circuit based upon the baseline patient impedance information ([0011], [0015], [0121]-[0123]: the values of the circuit model based upon the initial impedance measurement; note that changes in the values of the circuit model necessarily changes or adjusts the reactive and resistive portion of the model),
receive an output from the model electric circuit, the output indicative of the patient impedance ([0011] & [0121]-[0123]: the output of the model are the estimates of elements of an electrode-electrolyte-skin interface),
cause the at least one electrode to transmit the set voltage and measured current to the patient ([0008]-[0009], [0011]: impedance of the patient from a measurement associated with an applied alternating electrical signal at a rate of at least 0.1 Hz; [0109]: an alternating electrical signal is provided to a patient through at least a pair of electrodes. The alternating electrical signal (e.g. a current signal & a voltage signal) is used to obtain impedance signal),
receive updated data from the one or more sensors during a current monitoring period, the updated data indicating a measured response to the transmitted set voltage and measured current at the one or more sensors ([0008]-[0009], [0011]: the updated data is the impedance measurement after the initial impedance measurement by the sensor),
measure changes in the patient impedance based upon the output of the modeled electric circuit and the determined model changes ([0011]: the change in the impedance of the electrode electrolyte skin model circuit based on the updated electrode-electrolyte skin model circuit values and the ‘baseline’ or initial impedance value obtained from the model circuit is computed); and 
determine, based at least in part on the received data and the changes in patient impedance measured based upon the output of the model electric circuit and the determined model changes, whether the at least one electrode is in contact with the patient’s skin ([0011],[0123]: the short term excessive change in the estimated impedance values between the ‘baseline’ and the ‘updated’ impedance values derived from the model circuit indicate if a poor electrode skin contact is present).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor of Krusor so that it is configured to model an electrical circuit representing an electrode-electrolyte-skin circuit and determine the electrode contact quality as taught by Freeman, thereby arriving at the claimed invention. Doing so provides more accurate assessment of whether or not the electrode is in contact with the user’s skin ([0011]). It is noted that the output from the modeled electric circuit indicates both a level of contact between the electrode and the skin and thus the impedance sensor positioned on the center of the electrode and the skin due to the arrangement of the sensor and the electrode of Krusor.  
In regard to claims 2 & 3, Krusor further discloses an alarm module operably configured to the controller and configured to output at least one alarm if the controller determines that the at least one electrode is not in contact with the patient’s skin, wherein the at least one alarm comprises at least one of an audio alarm, a visual alarm, a tactile alarm, and combinations thereof ([0079]-[0080], [0096]: the output device 470 in Fig. 4 generates auditory, visual or tactile alert identifies the electrode that is coming off the skin).
 In regards to claim 4, Krusor further discloses a network interface operably connected to the controller ([0073]: the sense signal from the contact detector 444 can be wirelessly transmitted to an output device 470; In Fig. 5B, the contact detector 444 is shown to be connected with an RFID Tag 555 for the wireless communication to the output device, [0077] & [0088]) and configured to establish communication between the controller and a remote computing device such that, if the controller determines that the at least one electrode is not in contact with the patient’s skin, a notification is sent to the remote computing device indicating an electrode falloff event ([0077],[0088],[0096]-[0097]: the wireless connection (via RFID Tag 555 in Fig. 5B) or wired connection (805 in Fig. 8) established between the contact detector and the host device, specifically the processor 830 in Fig. 8 determines whether the electrode is in contact with the skin of the patient and also emits an alert such as auditory, visual or tactile alerts electronically to a remote care giver, as a transmitted message).
In regards to claim 5, Krusor further discloses wherein the one or more sensors are disposed on the at least one electrode (see Fig. 4: the detector 444 is flushed with the conductive layer 424 of the electrode 410).
In regards to claim 9, Krusor further discloses wherein the controller is further configured to compare the level of contact to a contact threshold level of contact to determine a falloff event ([0064]-[0069], [0088]-[0089]).
In regards to independent claim 31 and dependent claims 32, 40, 42-44, Krusor discloses a system for detecting contact between an electrode and a skin of a patient, the system comprising: an electrode assembly (electrodes 104/108 in Fig. 1; specific details of the electrode is shown in Fig. 4) comprising a plurality of sensing electrodes configured to be disposed substantially proximate to the patient’s skin and configured to provide outputs indicative of electrocardiogram (ECG) activity of the patient (contact detector 444 as shown in the lower surface of the electrode (410) in Fig. 4; the detector 444 detects electrical property of the impedance or voltage or generate electrical current, thus meeting claim 32; the intrinsic signal detected by the detector 444 necessarily comprises ECG activity of the patient when the detector 444 is against a patient’s skin, thus meeting claim 40; [0064]-[0068]: contact detector may additionally be a temperature sensor, a capacitive sensor, an optical sensor and an impedance sensor, thus meeting claim 42; [0065]: the use of more than one type of sensor or detection techniques to determine the contact between the electrode and the patient’s skin, thus meeting claims 43 & 44);), and at least one therapy electrode configured to and provide one or more therapeutic pulses to the patient ([0035], [0044]: electrode can be used for defibrillation), a controller (host device 800 comprising a processor 830 as shown in exemplary Figure 8) in electrical communication with the electrode assembly, the controller configured to measure, based on the outputs from the plurality of sensing electrodes, one or more impedance values indicating contact between one or more of the plurality of sensing electrode and the patient skin ([0064]), receive data representing the measured one or more impedance values indicating contact between the one or more of the plurality of sensing electrodes and the patient’s skin ([0119], [0087], [0090]: host device such as 800  comprises a processor 830 in Fig. 8 that receives signals from the detector 444), determine, based at least in part on the data representing the measured one or more impedance values, whether the one or more of the plurality of sensing electrodes are in contact with the patient’s skin ([0064], [0087], [0090], [0119]).
However, Krusor does not disclose that the controller is further configured to model an electrical circuit representative an interface between one or more sensing locations and patient’s skin based at least upon the measured impedance level as claimed.
Freeman teaches a system comprising controller configured to measure one or more impedance values indicating contact between the electrode and the patient’s skin ([0009], [0021]-[0023]: a computing device comprising a processor configured to execute instructions to determine impedance). Freeman further discloses that the controller is configured to: 
determine baseline patient impedance information for the patient at an initial time ([0020]-[0021], [0121]-[0123]: initial impedance measurement, ‘baseline’ impedance measurement that is used to determine initial appropriate stored circuit model for the estimates of elements of the electrode-electrolyte-skin interface), the baseline patient impedance information being determined based upon a set voltage and measured current transmitted by the at least one electrode to the patient and received by at least one of the one of the at least one therapy electrode or one of the plurality of sensing electrodes ([0109]: an alternating electrical signal is provided to a patient through at least a pair of electrodes. The alternating electrical signal (e.g. a current signal & a voltage signal) is used to obtain impedance signal); 
measure, based on the outputs from the plurality of sensing electrodes, one or more patient impedance values indicating contact between one or more of the plurality of sensing electrodes and the patient’s skin ([0008]-[0009], [0011]: impedance of the patient is continuously measured a rate of at least 0.1 Hz), 
receive data representing the measured patient impedance from the one or more sensors ([0018],[0020]-[0021], [0121]-[0123]: real and complex impedance values are computed based upon the measured patient impedance by the processor) 
store a model electric circuit representative of an interface between the electrode and the patient’s skin based upon the received data wherein at least one input to the model comprises at least a portion of the data representing the patient impedance ([0007]-[0008], [0121]-[0123] & Figs. 16B and 16D, storing updated circuit model representing the electrodes in contact with a patient skin based upon the initial real and complex impedance values determined by the initial impedance measurement), the model electric circuit comprising:
a reactive portion and a resistive portion ([0057] & [0067]-[0068] and Figs. 16B & 16D: the structure and components of the circuit model of electrodes in contact with a patient is shown. The model inherently comprises a reactive portion and a resistive portion. Note that reactive component models capacitive and inductive properties while resistive component models the resistive properties of the interface between the electrode and the patient’s skin),
adjust one or more of the reactive portion of the model electric circuit or the resistive portion of the model electric circuit based upon the baseline patient impedance information ([0011], [0015], [0121]-[0123]: the values of the circuit model based upon the initial impedance measurement; note that changes in the values of the circuit model necessarily changes or adjusts the reactive and resistive portion of the model),
receive an output from the model electric circuit, the output indicative of the patient impedance ([0011] & [0121]-[0123]: the output of the model are the estimates of elements of an electrode-electrolyte-skin interface),
cause the at least one of the at least one therapy electrode or one of the plurality of sensing electrodes to transmit the set voltage and measured current to the patient ([0008]-[0009], [0011]: impedance of the patient from a measurement associated with an applied alternating electrical signal at a rate of at least 0.1 Hz; [0109]: an alternating electrical signal is provided to a patient through at least a pair of electrodes. The alternating electrical signal (e.g. a current signal & a voltage signal) is used to obtain impedance signal),
receive updated data from the plurality of sensing electrodes during a current monitoring period, the updated data indicating a measured response to the transmitted set voltage and measured current at the plurality of sensing electrodes ([0008]-[0009], [0011]: the updated data is the impedance measurement after the initial impedance measurement by the sensor),
determine model changes to one or more of the reactive portion of the model electric circuit or the resistive portion of the model electric circuit based upon the updated data ([0011]: changes in impedance results in changes in real and complex impedance values which would then result in changes in the values of the model elements),
measure changes in the patient impedance based upon the output of the modeled electric circuit and the determined model changes ([0011]: the change in the impedance of the electrode electrolyte skin model circuit based on the ‘updated’ electrode-electrolyte skin model circuit values and the ‘baseline’ or previous impedance value obtained from the model circuit is computed); and 
determine, based at least in part on the received data and the changes in patient impedance measured based upon the output of the model electric circuit and the determined model changes, whether the at least one electrode is in contact with the patient’s skin ([0011],[0123]: the short term excessive change in the estimated impedance values between the ‘baseline’ and the ‘updated’ impedance values derived from the model circuit indicate poor electrode skin contact).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor of Krusor so that it is configured to model an electrical circuit representing an electrode-electrolyte-skin circuit and determine the electrode contact quality as taught by Freeman, thereby arriving at the claimed invention. Doing so provides more accurate assessment of whether or not the electrode is in contact with the user’s skin ([0011]). It is noted that the output from the modeled electric circuit indicates both a level of contact between the electrode and the skin and thus the impedance sensor positioned on the center of the electrode and the skin due to the arrangement of the sensor and the electrode of Krusor.  
In regards to claim 33, Krusor discloses that the controller is configured to measure an impedance level between the one or more of the plurality of sensing electrodes and the patient’s skin based on the outputs indicative of ECG activity ([0064]: contact detector 444 is configured to change from one state to another; the change from one state to another is determined by electrical properties of the contact detector including impedance, generation of electrical current or voltage which intrinsically comprises ECG activities of the patient).
In regard to claims 37 & 38, see the rejection of claims 2 & 3 above.
In regards to claim 39, see the rejection of claim 4 above.
In regards to claim 41, see the rejection of claim 9 above.
Claims 7 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Krusor, Freeman and further in view of Cohen et al. (hereinafter ‘Cohen’, U.S. PGPub. No. 2017/0056650).
In regard to claims 7 and 34, Krusor/Freeman combination discloses the invention substantially as claimed in claim 6/1 and 33/32/31, respectively and discussed above. While Krusor’s electrode is capable of detecting/measuring any impedance, it is silent as to the electrode and the system being specifically configured to detect an impedance range selected from at least one of 50-200Ω, 200-400 Ω, 400-10K Ω, 10KΩ-1MΩ, and 1MΩ-10MΩ.
Cohen teaches that the impedance of an electrode is in the range of between 100-140 Ω when the electrode is in contact with a patient’s skin ([0105]). Furthermore, Cohen teaches that a substantially high impedance value indicates that loss of electrode contact from the patient’s skin ([0105]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Krusor so that when the detected impedance measured by the sensor is out of the normal range such as between 100-140 Ω, it indicates that the electrode is not in contact with the patient as taught by Cohen, thereby arriving at the claimed invention. Configuring the system, specifically the controller of Krusor to compared the measured impedance by the sensor/electrode with the normal range of the electrode-skin contact impedance and indicate an electrode fallout when the measured impedance is outside the normal range involves routine skilled in the art and a predictable result would ensue.  
Krusor/Cohen combination discloses substantially all the limitations of the claim(s) except for the specific range of 50-200 Ω.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to configure the electrode and the system to detect impedance at the claimed range which is considered to be within a normal range when the electrode is in contact with the patient’s skin, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Claims 12, 36 & 45 are rejected under 35 U.S.C. 103 as being unpatentable over Krusor and Freeman, and further in view of Lofhede et al. (hereinafter ‘Lofehede’, NPL: Textile Electrodes for EEG Recording).
In regards to claims 12, 36 & 45, Krusor/Freeman combination discloses the invention substantially as claimed in claim 11/10/1 and claim 35/33/32/31, respectively and discussed above. However, Krusor/Freeman does not disclose the electrical circuit model as claimed in claim 12.
Lofhede teaches a circuit model of an interface between an electrode and a skin of a patient including a first cell configured to simulate a stored energy level of the electrode (Ueq in Fig. 4), a first capacitive and resistive pair configured to simulate the electrode (Rct and Cdc), a second capacitive and resistance pair configured to simulate an electrolyte layer positioned between the electrode and the patient’s skin (Rl and Ct), a second cell configured to simulate an energy potential between the electrode and the patient’s skin (unlabeled electrolyte gel-skin potential in Fig. 4 between RLCT & RSCs), a second capacitive and resistance pair configured to simulate an epidermis layer of the patient (RSCS), and a resistance configured to simulate a dermis layer of the patient (Rsub). Given that Freeman contemplates more specific circuit model than as shown in Fig. 9, for example, further characterizing the skin, and explains that doing so would provide a more reliable estimate of the impedance ([0096]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Krusor/Freeman combination and provide a more specific skin-electrolyte-electrode interface model as taught by Lofehede to determine the loss of electrode contact. As explained by Freeman, changes in the impedance and thus the changes in elements of the skin-electrolyte-electrode interface model indicate a loose connection between the electrode and the skin of the user. 
Furthermore, it is noted that the combination of Krusor/Freeman/Lofehede provides for the reactive portion of the modeled electrical circuit comprising a capacitor network (the capacitive elements, Cde, Ct, CT & Cs, contribute to the capacitive elements of the model) and a resistor network comprising one or more resistive elements (the resistive elements, Rct, Rl, Rs, Rsub, contribute to the resistive portion of the model).
Response to Arguments
Applicant’s Remarks filed on April 5, 2022 is acknowledged.
Applicant’s arguments regarding the rejection(s) of claim(s) 1-6, 8, 9, 13-16, 31-33, 35, 37-44 and 46 under 103 as being unpatentable over Krusor (U.S. PGPub. No. 2014/0051962) and Freeman (U.S. PGPub. No. 2016/0059023) has been fully considered. 
Applicant argues that Krusor/Freeman combination fails to teach a controller being configured to perform the steps of independent claims 1 and 31. However, the Remarks amount to general allegation that the claims define a patentable invention without specifically explaining or pointing out how the language of the claims avoid the references or distinguish from them. The above Office Action explains how the reference, specifically Freeman, reads on each and every claim limitation.
 Specifically, Freeman teaches the newly added claim language of a controller configured to determine baseline patient impedance information for the patient at an initial period. Paragraphs, [0020]-[0021], [0109], [0121]-[0123] discusses monitoring an initial impedance measurement based upon providing an initial alternating electrical signal to a patient through at least a pair of electrodes. Freeman further discloses the processor is configured to continuously monitor the patient impedance information- the continuously monitored patient impedance information being the updated impedance measurement ([0008]-[0009], [0011]: impedance of the patient from a measurement associated with an applied alternating electrical signal at a rate of at least 0.1 Hz). Therefore, these arguments are not persuasive and the rejection is maintained by the Examiner.
Applicant’s remarks on page(s) 4-5 are solely directed towards the secondary references failure to cure the above-noted deficiency of independent claim 1 or 31. These arguments are unpersuasive and the rejections are tenable. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        5/9/2022